Exhibit 5.1 – Legal Opinion of Vandeberg Law Group, PLLC 601 Union St, Ste 4500 Seattle, WA 98101 June 22, 2010 Mobilized Entertainment, Inc. 1405-110 Brew Street Port Moody, V3H 0E4 Canada Re: Registration of common stock of Mobilized Entertainment, Inc., a Nevada corporation (the “Company”) Dear Sir or Madam: In connection with the registration on Form S-1 (the “Registration Statement”) under the Securities Act of 1933, as amended, of an aggregate eight-five million five hundred seventy-seven thousand four hundred sixty-six (85,577,466) shares of common stock (the “Shares”) for resale by the shareholders of the Company, we have examined such documents and have reviewed such questions of law as we have considered necessary and appropriate for the purposes of this opinion and, based thereon, we advise you that, in our opinion, the Shares have been validly issued and are fully paid and non-assessable shares of common stock of the Company. We hereby consent to the filing of this opinion with the Securities and Exchange Commission as Exhibit 5.1 to the Registration Statement, and further consent to the use of our name wherever appearing in the Registration Statement, including any prospectuses constituting a part thereof, and any amendments thereto. Very truly yours, /s/ James Vandeberg James Vandeberg, Attorney-at-Law
